Case 1:21-cv-02962-MLB Document 1 Filed 07/23/21 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

 

STATE FARM MUTUAL AUTOMOBILE )
INSURANCE COMPANY as )
subrogee of Michael Rosser (952-5225) )
) CIVIL ACTION
)
Plaintiff ) FILE NO.
)
VS. )
)
UNITED STATES OF AMERICA )
)
Defendant )
)
COMPLAINT FOR DAMAGES

NOW COMES State Farm Mutual Automobile Insurance Company as
subrogee of Michael Rosser to make and file this Complaint against The United

States of America and show this Honorable Court the following:
Case 1:21-cv-02962-MLB Document1 Filed 07/23/21 Page 2 of 5

PARTIES, JURISDICTION AND VENUE

The Plaintiff is State Farm Mutual Automobile Insurance Company, a
corporation registered with the Georgia Secretary of State to do business in the
state of Georgia, who brings this claim for damages arising out of a motor vehicle

collision which occurred on August 27, 2020.

The Defendant is The United States of America. This is a Federal Tort
Claim Act claim brought pursuant to 28 U.S.C. 2671 et. seq. The United States of
America may be served with process upon the U.S. Attorney for the Northern
District of Georgia, at 600 U.S. Courthouse, 75 Spring Street, N.W., Atlanta,

Georgia 30303, and as otherwise provided by applicable law.

This is a claim for damages involving a federal department, to wit: The

United States Postal Service (hereinafter “USPS”).
Case 1:21-cv-02962-MLB Document 1 Filed 07/23/21 Page 3 of 5

Prior to bringing this suit, this claim was brought before USPS with a
demand in settlement for money damages in a sum certain. The Federal Tort
Claim Act claim referenced above was submitted to USPO on or about October 22,

2020.

This claim arises out of a motor vehicle collision between a government
vehicle being driven by USPS employee George Patrick Ryan, who was acting in
the course and scope of his employment, and Plaintiff’s insured, Michael Rosser.
Said collision occurred on Old Alabama Road Connector, Alpharetta, in Fulton

County, Georgia, on August 27, 2020.

USPS has failed to pay said claim and more than six (6) months have

elapsed since the filing of this claim.

FACTS

On August 27, 2020, George Patrick Ryan (hereinafter “Ryan”) was

employed by USPS and was acting within the scope of his employment.
Case 1:21-cv-02962-MLB Document1 Filed 07/23/21 Page 4 of 5

On the aforementioned date, Ryan was operating an USPS vehicle and failed
to stop in time, striking the rear of the vehicle driven by Plaintiff's insured,
Michael Rosser. Ryan’s negligence was negligence per se in violation of the
Uniform Rules of the Road of the State of Georgia, specifically O.C.G.A. 40-6-49

(following too closely).

As a direct and proximate cause of the negligence of USPS, acting by and
through its agent employee, George Patrick Ryan, Plaintiff's insured’s vehicle was

damaged.
10.

Plaintiff brings this action to recover damages in the amount of $9,893.40.
Plaintiff State Farm Mutual Automobile Insurance Company has an equitable right
of subrogation in the claim against Defendant as a result of making payment in the
amount of $9,393.40 to or on behalf of Michael Rosser under a policy of insurance.

Michael Rosser additionally incurred expenses of $500 as his deductible.
Case 1:21-cv-02962-MLB Document 1 Filed 07/23/21 Page 5of5

WHEREFORE, Plaintiff respectfully prays that Defendant be served with
process as required by law, that Plaintiff recover verdict and judgment against the
Defendant in an amount as the Court shall determine to be appropriate based upon
the evidence submitted at the time of trial, and for such other and further relief as

this Court deems necessary and proper.

Respectfully submitted,
This At of July, 2021.

Ronald W. Parnell, P.C.

Au

Rong Id W. Parnell,
Georgia Bar No. 564450
Attorney for Plaintiff

Law Office of Ronald W. Parnell, PC
1630 Old Salem Road

P.O. Box 81085

Conyers, Georgia 30013

PH: (770) 929-8585
rwp@rwpsubro.com
